DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 8-10, 12, 13 and 15 prior to prosecution. Applicant cancelled claim 14 prior to prosecution..
Status of claims:
Claims 1-13 and 15 are pending in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by OPRESCU-SURCOBE et al. (US20150382233) (hereinafter OPRESCU).

Per claim 1, OPRESCU discloses a method of transmitting data to a receiver via a network, the method comprising the steps of: transmitting a sequence of first data packets to the receiver via the network(paragraph 0042.Fig 7,  i.e. a first data stream of compressed payload packets can be transmitted on a first payload channel 510A to a first receiver 720A and a second receiver 720B, wherein each first data packet comprises payload data [see payload channel 1, Fig 7] and identification data,(paragraph 0021, i.e. the packet identification data 120 identifies a compressed payload packet for transmission, for example, over the one or more payload channels), the identification data identifying the respective first 
Per claim 2, OPRESCU discloses the method of claim 1, further comprising the steps of: processing data from each of the first data packets to generate authentication data for each of the first data packets (paragraph 0021, i.e. the packet identification data 120 includes one or more digests computed from all or part of an identified compressed payload packet. For example, the one or more digests include at least one of the following: a checksum; an XOR-sum; a cyclic redundancy check; a hash; an integrity code; and a digital signature); and adding the authentication data as payload data to each corresponding second data packet (paragraph 0023, i.e. version numbers, flags and counters, 
	Per claim 3, refer to the same rationale as explained in claim 2.
Per claim 4, OPRESCU discloses the method of claim 1 further comprising the step of receiving device data from a device, wherein the payload data of each first data packet comprises data received from the device.( paragraph 0041 and 0042, Fig 7, i.e. the data is transmitted between the transmitter 740 and the one or more receivers 720 on a header restoration channel 520 and one or more payload channels 510 and a first data stream of compressed payload packets can be transmitted on a first payload channel 510A to a first receiver 720A).
Per claim 5, refer to the same rationale as explained in claim 1 (however instead of transmitting data, coming from a different perspective which receives data).
Per claim 6, refer to the same rationale as explained in claim 1(see transmitter, paragraph 0041).
Per claim 7, refer to the same rationale as explained in claim 4.
Per claim 8, OPRESCU discloses the method of claim 4, wherein the device comprises a sensor(paragraph 0041, transmitter is a sensor).
Per claim 9, refer to the same rationale as explained in claim 2 (see transmitter, paragraph 0041).
Per claim 10, refer to the same rationale as explained in claim 8.
Per claim 11, refer to the same rationale as explained in claim 1(see receiver, paragraph 0042).
Per claim 12, refer to the same rationale as explained in claim 1(see transmitter, paragraph 0041).
Per claim 13, OPRESCU discloses the method, claim 1, wherein the payload data of each first data packet comprises sensor data produced by a sensor (paragraph 0041, transmitter-is a sensor).
Per claim 15, refer to the same rationale as explained in claim 1(paragraph 0068, i.e. computer-readable storage medium having computer readable code stored thereon for programming a computer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647